Exhibit SHARE PURCHASE AGREEMENT This agreement (the “Agreement”) made as of the 29th day of January 2010, by and among: Sheila Hunter with an address at 212 Carnegie Center, #206, Princeton, NJ 08540(“Seller”); and Regent International Enterprises Ltd. a BVI company located at c/o Western Isles Ltd., Jardine House, 4th Fl., 33-35 Reid Street, P.O. Box HM 1431, Hamilton HM FX, Bermuda (the “Purchaser”). R E C I T A L S: FIRST, Seller is the owner of 3,742,500 shares of common stock of Expedite 5, Inc., a Delaware corporation (“Expedite”). SECOND, Seller desires to sell all 1,247,500 of her issued and outstanding shares in Expedite to the Purchaser in consideration of the following. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements hereinafter set forth, the parties hereto agree as follows: 1.0Transfer of Shares.
